Title: From George Washington to Lieutenant Colonel Holt Richeson, 1 July 1778
From: Washington, George
To: Richeson, Holt


          
            Sir
            [Spotswood, N.J., 1 July 1778]
          
          Having received information that the State of Virginia has determined to fill up her
            Regiments by Recruits, I desire that you will immediately
            proceed thither with such Officers of the 3d 7th 11th and 15th Virginia Regiments as can
            be spared, to superintend the recruiting Service. Upon your arrival at Williamsburg, you
            are to apply to his Excellency the Governor for your instructions by which you will be
            informed whether and upon what terms you are to enlist the Men. You are to abide
            strictly by those instructions, both as to time of enlistment and the Bounty to be
            given. You are to consider the Officers of the above Regiments under your direction, and
            you are to appoint them to such Counties as they may be best acquainted with, and have
            the most influence in. You are to furnish me from time to time with an account of your
            success and you will forward the Recruits to Camp under  the Care of
            Officers as fast as they are raised. Given at Spotswood New Jersey the 1st day of July
            1778.
          
            Go: Washington
          
        